19 F.3d 12
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Cornelius TUCKER, JR., Petitioner.
No. 93-8083.
United States Court of Appeals, Fourth Circuit.
Submitted:  Feb. 17, 1994.Decided:  March 16, 1994.

Cornelius Tucker, Jr., petitioner pro se.
PETITION DENIED.
Before RUSSELL, MURNAGHAN, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Cornelius Tucker has filed a writ of mandamus seeking an order directing recusal of a magistrate judge and seeking to compel the filing of his complaint in district court.  However, Tucker failed to demonstrate any extra-judicial bias.   In re Beard, 811 F.2d 818, 827 (4th Cir.1987).  Further, his proper remedy is to appeal the order refusing to file his complaint.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.1979).  Therefore, although we grant Tucker's motion to proceed in forma pauperis, we deny his petition for a writ of mandamus.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.



*
 We deny Petitioner's motion to remand